EXHIBIT 10.3

EXECUTIVE OFFICER COMPENSATION

2002 Stock Incentive Plan

On January 25, 2006, the Compensation Committee granted the below listed number
of stock options and restricted stock to the following executive officers of the
Company:

                  Executive Officer   Stock Options   Restricted Stock
Bobby S. Shackouls
    85,000       20,000  
Randy L. Limbacher
    30,000       8,500  
Steven J. Shapiro
    30,000       8,500  
L. David Hanower
    20,000       6,500  
John A. Williams
    20,000       6,500  
Mark E. Ellis
    17,000       4,500  
Joseph P.McCoy
    17,000       4,500  

Incentive Compensation Plan

On January 25, 2006, the Compensation Committee approved awards under the
Incentive Compensation Plan to the following executive officers of the Company
as follows:

         
Bobby S. Shackouls
  $ 1,601,563  
Randy L. Limbacher
  $ 859,375  
Steven J. Shapiro
  $ 859,375  

L. David Hanower $562,500

         
John A. Williams
  $ 500,025  
Mark E. Ellis
  $ 330,000  
Joseph P. McCoy
  $ 326,666  

2005 Performance Share Unit Plan

On January 25, 2006, the Compensation Committee vested the below listed number
of performance share units previously granted to the following officers of the
Company resulting in the below listed payouts:

                  Executive Officer   Number of Units Vested   Payout
Bobby S. Shackouls
    50,000     $ 4,141,050  
Randy L. Limbacher
    17,500     $ 1,449,368  
Steven J. Shapiro
    17,500     $ 1,449,368  
L. David Hanower
    13,750     $ 1,138,789  
John A. Williams
    13,750     $ 1,138,789  
Mark E. Ellis
    10,000     $ 828,210  
Joseph P. McCoy
    10,000     $ 828,210  

